CAaselii pew LOGEBANMS Comune Flesh QwA2 Page 1 of 42

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Allscripts Healthcare, LLC
Plaintiff,

Via No. 19-cv-11038-NMG

DR/Decision Resources, LLC
d/b/a Decision Resources Group,

Defendant.

 

 

REPORT AND RECOMMENDATION ON DEFENDANT’ S
MOTION FOR RULE 11 SANCTIONS

CABELL, U.wj8.M.J.

Dis INTRODUCTION

Plaintiff Allscripts Healthcare, LLC (“Allscripts”) has
brought suit against defendant DR/Decision Resources, LLC, d/b/a
Decision Resources Group (“DRG”) for allegedly violating the
terms of an agreement licensing DRG to use Allscripts’ data.
DRG contends that the suit is frivolous and has been brought in
bad faith and moves pursuant to Federal Rule of Civil Procedure
11 to sanction Allscripts and its attorneys, by dismissing the
lawsuit with prejudice and ordering Allscripts to pay DRG’s
expenses. (D. 67). The matter has been referred to this court
for a report and recommendation. For the reasons explained

below, I recommend that the motion be denied.
Repot ana Jee cm in fetiorn Ad accapte and
adopld. sqrt, VSDT 4/30/22
